     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 1 of 7 Page ID #:45



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JERRY C. YANG
4    Assistant United States Attorney
     Chief, Riverside Branch Office
5    SEAN D. PETERSON (Cal. Bar No. 274263)
     Assistant United States Attorney
6    Riverside Branch Office
          3403 10th Street, Suite 200
7         Riverside, California 92501
          Telephone: (951) 276-6930
8         Facsimile: (951) 276-6202
          E-mail:    Sean.Peterson2@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,               ED CR No. 21-00174-JWH

14             Plaintiff,                    STIPULATION REGARDING PROTECTIVE
                                             ORDER; [PROPOSED] PROTECTIVE ORDER
15                  v.

16   RICHARD ALLEN KERR,

17             Defendant.

18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney Sean D. Peterson,
23   and defendant RICHARD ALLEN KERR (“defendant”), by and through his
24   counsel of record, Carlos L. Juarez, hereby stipulate and request the
25   Court order as follows:
26        1.   Defendant is charged with wire fraud involving deprivation
27   of honest services, in violation of Title 18, United States Code,
28   Sections 1343 and 1346, and bribery concerning programs receiving
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 2 of 7 Page ID #:46



1    federal funds, in violation of Title 18, United States Code, Section

2    666(a)(1)(B).

3         2.   Discovery in this matter consists of, among other things,

4    investigative reports, bank records, phone records, digital and paper

5    materials seized pursuant to search warrant, and audio and video

6    recordings.

7         3.   There is an ongoing federal investigation into allegations

8    of illegal activity involving members of the Adelanto City (the

9    “City”) Government and others.      The ongoing investigation involves
10   the defendant as well as one or more additional individuals.           Among
11   other investigative techniques, to date, investigators have used a
12   confidential human source, and undercover federal agents.
13   Investigators have also covertly interviewed people currently and
14   previously associated with City Government.
15        4.   The United States Attorney’s Office believes that if
16   information concerning the investigation were to circulate beyond the
17   Defense Team, 1 evidence may be destroyed, subjects or targets of
18   investigation may flee, and witnesses may be subject to reprisal for

19   having provided information, or appearing to have provided

20   information, to investigators.      Moreover, because these materials

21   could be used to identify the confidential human source, the

22   government believes that the unauthorized dissemination or

23

24
          1 “Defense Team” includes (1) defendant’s counsel of record
25   (“defense counsel”); (2) other attorneys at defense counsel’s law
     firm who may be consulted regarding case strategy in this case;
26   (3) defense investigators who are assisting defense counsel with this
     case; (4) retained experts or potential experts; and (5) paralegals,
27   legal assistants, and other support staff to defense counsel who are
     providing assistance on this case. The Defense Team does not include
28   defendant, defendant’s family members, or any other associates of
     defendant.
                                      2
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 3 of 7 Page ID #:47



1    distribution of the materials may expose him/her to potential safety

2    risks.

3         5.    Moreover, some of the discovery in this matter includes

4    personal information for individuals other than defendant, including,

5    but not limited to:

6               a.    Access devices, as defined at 18 U.S.C. § 1029(e)(1),

7    including personal identification numbers;

8               b.    Means of identification, as defined at 18 U.S.C.

9    § 1028(d)(7), including dates of birth, social security numbers,
10   driver’s license numbers, and employer or taxpayer identification
11   numbers, but excluding names; and
12              c.    Other personal contact information, including
13   residential addresses, electronic mail (“email”) addresses, telephone
14   numbers, and facsimile numbers.
15        6.    An order is also necessary because the government intends
16   to produce to the defense materials that may contain information
17   within the scope of the Privacy Act, 5 U.S.C. § 552a (“Privacy Act
18   Information”).   To the extent that these materials contain Privacy

19   Act Information, an order is necessary to authorize disclosure

20   pursuant to 5 U.S.C. § 552a(b)(11).

21        7.    The purpose of the Protective Order is to (a) allow the

22   government to comply with its discovery obligations while protecting

23   this sensitive information from unauthorized dissemination, and

24   (b) provide the defense with sufficient information to adequately

25   represent defendant.

26        8.    The government intends to produce this material to the

27   defense.   With the exception of information and documents that are in

28   the public domain at the time the Protective Order is filed, all

                                          3
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 4 of 7 Page ID #:48



1    materials (i.e., Confidential Information) that the government

2    produces to the defense are subject to this stipulation and the

3    proposed Protective Order and are solely for the use of defendant,

4    the Defense Team, or other individuals or entities acting within the

5    attorney-client relationship to prepare for the trial in this case.

6         9.    No one other than the Defense Team may review or possess a

7    copy of any discovery produced by the government at any time.

8         10.   Defendant may not review or possess any discovery subject

9    to the Protective Order and produced by the government at any time,
10   except in the presence of the Defense Team.
11        11.   Defendant may not retain any physical copies of any
12   discovery subject to the Protective Order, nor may defendant make or
13   retain any notes or other recordings regarding any discovery.
14        12.   The defense shall maintain all materials received from the
15   government in a secure manner and consistently with the terms of this
16   stipulation and the accompanying Protective Order.
17        13.   The Defense Team shall use Confidential Information only
18   for the litigation of this matter and for no other purpose.

19   Litigation of this matter includes any appeal filed by defendant and

20   any motion filed by defendant pursuant to 28 U.S.C. § 2255.           In the

21   event that a party needs to file Confidential Information with the

22   Court or divulge the contents of Confidential Information in court

23   filings, the filing should be made under seal.         If the Court rejects

24   the request to file such information under seal, the party seeking to

25   file such information publicly shall provide advance written notice

26   to the other party to afford such party an opportunity to object or

27   otherwise respond to such intention.       If the other party does not

28   object to the proposed filing, the party seeking to file such

                                          4
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 5 of 7 Page ID #:49



1    information shall redact any references concerning or identifying a

2    confidential human source, personal identifying information, or

3    privacy act information and make all reasonable attempts to limit the

4    divulging of such materials.

5         14.   Defense counsel may seek to have discovery which is subject

6    to the Protective Order at the time it is produced, exempted from the

7    Protective Order.    If defense counsel seeks to have such discovery

8    exempted from the Protective Order, she or he shall make the request

9    to government counsel and attempt to reach an agreement as to whether
10   and what discovery should be exempted.       Defense counsel may make a
11   request to the Court to have discovery that is subject to the
12   Protective Order at the time it is produced exempted from the
13   Protective Order on a showing of good cause, only if counsel has
14   first made such a request to the government and been unable to reach
15   agreement.
16        15.   At the time that judgment in this matter becomes final, any
17   person in possession of any discovery containing confidential
18   information, including defense counsel, defense counsel’s employees,

19   any defense investigators, and any retained defense experts, must

20   destroy, or return to the government, any and all copies of any

21   discovery containing confidential information and any portion thereof

22   in their actual or constructive possession.

23        16.   Defendant and his attorney are required to give a copy of

24   the accompanying Protective Order to all individuals or entities

25   engaged or consulted by defense counsel in preparation of the trial

26   in this case.   A willful violation of the Protective Order by

27   defendant, his attorney, or others may result in contempt of court

28   proceedings or other civil or criminal sanctions.

                                          5
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 6 of 7 Page ID #:50



1          17.   In the event that there is a substitution of counsel prior

2    to when such documents must be destroyed or returned, new defense

3    counsel must be informed of, and agree in writing to be bound by, the

4    requirements of the Protective Order before the undersigned defense

5    counsel transfers any Confidential Information to the new defense

6    counsel.    New defense counsel’s written agreement to be bound by the

7    terms of the Protective Order must be returned to the Assistant U.S.

8    Attorney assigned to the case.      New defense counsel then will become

9    the Defense Team’s custodian of materials designated subject to the
10   Protective Order and shall then become responsible, upon the
11   conclusion of appellate and post-conviction proceedings, for
12   returning to the government or certifying the destruction of all
13   materials subject to the protective order.
14   ///
15   ///
16   ///
17

18

19

20

21

22

23

24

25

26

27

28

                                          6
     Case 5:21-cr-00174-JWH Document 17 Filed 08/23/21 Page 7 of 7 Page ID #:51



1         18.   Circumstances may arise at a later time which may require

2    that the provisions of this stipulation and the accompanying

3    Protective Order be modified.      However, such modification shall be

4    made only if all parties to this stipulation agree in writing to such

5    modification.   If the parties fail to reach an agreement, any party

6    may then bring the matter before the Court.

7         IT IS SO STIPULATED.

8

9    Dated: August 23, 2021              Respectfully submitted,
10                                       TRACY L. WILKISON
                                         Acting United States Attorney
11
                                         SCOTT M. GARRINGER
12                                       Assistant United States Attorney
                                         Chief, Criminal Division
13
                                         JERRY C. YANG
14                                       Assistant United States Attorney
                                         Chief, Riverside Branch Office
15

16
                                               /s/
17                                       SEAN D. PETERSON
                                         Assistant United States Attorneys
18

19   Dated: August 23, 2021

20                                             /s/
                                         CARLOS L. JUAREZ
21                                       Attorney for Defendant
                                         RICHARD ALLEN KERR
22

23

24

25

26

27

28

                                          7
